DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 04/27/2022. Claims 1-12 are acknowledge as pending in this application with claims 1, 4-5, 9 are amended, claims 2-3, 6-8, 10 are previously presented and claims 11-12 are newly added. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant amendment filed on 04/27/2022 have overcome the Claim Objection and Claim Rejection 112b. Further, the applicant amendment filed on 04/27/2022 have raised no new issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-10, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilmer-Gabcke (US 6,585,623 B1) in view of Saffire (US 4,333,643).
Regarding claim 1: Hilmer-Gabcke discloses a weight adjustable javelin (the weight of the javelin is changed or adjusted when the point 3 is engaged or disengaged, Abstract “The invention relates to a javelin”; Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”) comprising: 
an elongated shaft (shaft 2, see FIG. 1) comprising a leading end (see annotated in FIG.1) and a trailing end (see annotated in FIG.1), 
a nose piece (point 3, see annotated in FIG.1) having a conical shape (see FIG.6) and comprising a nose tip (see annotated in FIG.6), a nose base (see annotated in FIG.6), 
a tail piece (end 5, see annotated in FIG.1) having a tail tip (see annotated in FIG.6), a tail base (see annotated in FIG.6), 
the nose base (point 3, see annotated in FIG.1) is releasably secured to the leading end (see annotated in FIG.1) of the elongated shaft (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”), 
the tail base (end 5, see annotated in FIG.1) is releasably secured to the trailing end (see annotated in FIG.1) of the elongated shaft (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”).

    PNG
    media_image1.png
    445
    1431
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    818
    1841
    media_image2.png
    Greyscale


Hilmer-Gabcke fails to disclose an internal nose slot defined along a longitudinal axis of the nose piece and an internal tail slot defined along a longitudinal axis of the tail piece. However, Hilmer-Gabcke does disclose the attachment mechanism between the nose piece and the shaft and between the tail piece and the shaft. Specifically, the nose piece is attached to the shaft via a thread and the tail piece is attached to the shaft via a thread (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”).
Saffire teach an analogous javelin with removable tip wherein the javelin (Saffire, javelin 10, Col 4 lines 27-28 “Referring now to FIG. 1 we see a javelin 10 according to the present invention.”) comprises the attachment mechanism wherein the attachment mechanism is the attachment of the nose piece (Saffire, tip 12, see FIG.2) to the shaft via the thread wherein the nose piece has an internal nose slot to receive the thread (Saffire, the slot of the tip 12 that received the thread mounting stub 18, see annotated in FIG.2). Specifically, a nose piece (Saffire, tip 12, see FIG.2) have an internal nose slot (Saffire, the slot of the tip 12 that received the thread mounting stub 18, see annotated in FIG.2) defined along a longitudinal axis of the nose piece (Saffire, the slot of the tip 12 positions along the longitudinal axis of the tip 12) and is configured to receive and retain a weighted rod (Saffire, thread mounting stub 18 is equivalent with the thread of Hilmer-Gabcke and is considered to be a weighted rod because the thread mounting stub 18 has weights and is inserted into the shaft 14).

    PNG
    media_image3.png
    345
    849
    media_image3.png
    Greyscale



It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the attachment mechanism of Hilmer-Gabcke (the attachment mechanism of Hilmer-Gabcke is the attachment of the point 3 and the end 5 to the shaft via the thread) with the attachment mechanism of Saffire (the attachment mechanism of Saffire is the internal nose slot and the internal tail slot configured to receive the first and second rods)  such that the nose piece of Hilmer-Gabcke to have an internal nose slot configured to receive and retain a first weighted rod and the tail piece of Hilmer-Gabcke to have an internal tail slot configured to receive and retain a second weighted rod, as taught in Saffire, for the purpose of promoting an orderly transition in the external outline between the nose piece/tail piece and the shaft. (Saffire, Col 5 lines 15-21 “hollow cylindrical disposable spacer 22 adapted to fit over stud 18 and block off some of its threads. This has an outer diametric configuration adapted so that it blends smoothly with both the base of tip 12 and the forward end of shaft 14 and thus promotes an orderly transition in the external outline between these two pieces”).

 Hilmer-Gabcke in view of Saffire teach wherein the nose base (Hilmer-Gabcke, see annotated in FIG.6) comprises an opening (Hilmer-Gabcke, the opening is where the thread is inserted to, see annotated in FIG.6) leading into the internal nose slot (Saffire, see annotated in FIG.2); and
wherein the tail base (Hilmer-Gabcke, see annotated in FIG.6) comprises an opening (Hilmer-Gabcke, the opening is where the thread is inserted to, see annotated in FIG.6) leading into the internal tail slot (Saffire, see annotated in FIG.2).  

	Regarding claim 2: Hilmer-Gabcke as modified further discloses wherein the nose piece and the tail piece are each made of a flexible and resilient material ( According to Merriam-Webster, resilient is defined as tending to recover from change, elastic is defined as capable of recovering size and shape after deformation,  Therefore, if the nose piece and the tail piece are made of resilient material, the nose piece and the tail piece are elastic; Col 3 lines 22-26 “The point 3 of the javelin at its free end 14 disposed relatively remote to the shaft 2 is formed out of an elastic material. The end 5 of the javelin at the free end 15 disposed relatively remote to the shaft is also made of an elastic material.”).

    PNG
    media_image4.png
    862
    1841
    media_image4.png
    Greyscale


	Regarding claim 6: Hilmer-Gabcke as modified further discloses wherein the nose tip (Hilmer-Gabcke, see annotated in FIG.6) is rounded (Hilmer-Gabcke, see in FIG.6; the nose tip has a rounded conical shape; according to Merriam-Webster, a conical shape is like a cone; according to Oxford, a cone is a solid or hollow object which tapers from a circular base to a point; the circular base is rounded).

Regarding claim 7: Hilmer-Gabcke  as modified further discloses wherein the tail piece (Hilmer-Gabcke, see annotated in FIG.1) has a conical shape (Hilmer-Gabcke, see in FIG.1; the nose tip has a rounded conical shape; according to Merriam-Webster, a conical shape is like a cone; according to Oxford, a cone is a solid or hollow object which tapers from a circular base to a point; the circular base is rounded).

Regarding claim 8: Hilmer-Gabcke  as modified further discloses wherein the tail tip (Hilmer-Gabcke, see annotated in FIG.6) is rounded (Hilmer-Gabcke, see in FIG.6).

Regarding claim 9: Hilmer-Gabcke further discloses a method of adjusting a weight of a throwing javelin (the Examiner notes that the claim language does not require the javelin to have more than two weights; For the broadest interpretation, the weight of the javelin is changed or adjusted when the point 3 is engaged or disengaged, Abstract “The invention relates to a javelin”; Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”) comprising: 
providing the throwing javelin (the javelin, Abstract “The invention relates to a javelin”;) comprising: 
an elongated shaft (shaft 2, see FIG. 1) comprising a leading end (see annotated in FIG.1) and a trailing end (see annotated in FIG.1), 
a nose piece (point 3, see annotated in FIG.1) comprising a nose tip (the nose tip is the head of the point 3, see annotated in FIG.6), a nose base (see annotated in FIG.6), 
a tail piece (end 5, see annotated in FIG.1) having a tail tip (see annotated in FIG.6), a tail base (see annotated in FIG.6), 
the nose base (point 3, see annotated in FIG.1) is releasably secured to the leading end (see annotated in FIG.1) of the elongated shaft (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”), 
the tail base (end 5, see annotated in FIG.1) is releasably secured to the trailing end (see annotated in FIG.1) of the elongated shaft (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”), 
removing the nose piece (point 3, see annotated in FIG.1) from the leading end (see annotated in FIG.1) of the elongated shaft and the tail piece (see annotated in FIG.1) from the trailing end (see annotated in FIG.1) of the elongated shaft (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”); 
reattaching the nose piece (point 3, see annotated in FIG.1) to the leading end (see annotated in FIG.1) of the elongated shaft and the tail piece (end 5, see annotated in FIG.1) to the trailing end (see annotated in FIG.1) of the elongated shaft.

    PNG
    media_image1.png
    445
    1431
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    818
    1841
    media_image2.png
    Greyscale


Hilmer-Gabcke fails to disclose an internal nose slot defined along a longitudinal axis of the nose piece and an internal tail slot defined along a longitudinal axis of the tail piece. However, Hilmer-Gabcke does disclose the attachment mechanism between the nose piece and the shaft and between the tail piece and the shaft. Specifically, the nose piece is attached to the shaft via a thread and the tail piece is attached to the shaft via a thread (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”).
Saffire teach an analogous javelin with removable tip wherein the javelin (Saffire, javelin 10, Col 4 lines 27-28 “Referring now to FIG. 1 we see a javelin 10 according to the present invention.”) comprises the attachment mechanism wherein the attachment mechanism is the attachment of the nose piece (Saffire, tip 12, see FIG.2) to the shaft via the thread wherein the nose piece has an internal nose slot to receive the thread (Saffire, the slot of the tip 12 that received the thread mounting stub 18, see annotated in FIG.2). Specifically, a nose piece (Saffire, tip 12, see FIG.2) have an internal nose slot (Saffire, the slot of the tip 12 that received the thread mounting stub 18, see annotated in FIG.2) defined along a longitudinal axis of the nose piece (Saffire, the slot of the tip 12 positions along the longitudinal axis of the tip 12) and is configured to receive and retain a weighted rod (Saffire, thread mounting stub 18 is equivalent with the thread of Hilmer-Gabcke and is considered to be a weighted rod because the thread mounting stub 18 has weights and is inserted into the shaft 14).

    PNG
    media_image3.png
    345
    849
    media_image3.png
    Greyscale



	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the attachment mechanism of Hilmer-Gabcke (the attachment mechanism of Hilmer-Gabcke is the attachment of the point 3 and the end 5 to the shaft via the thread) with the attachment mechanism of Saffire (the attachment mechanism of Saffire is the internal nose slot and the internal tail slot configured to receive the first and second rods) such that the nose piece of Hilmer-Gabcke to have an internal nose slot configured to receive and retain a first weighted rod and the tail piece of Hilmer-Gabcke to have an internal tail slot configured to receive and retain a second weighted rod, as taught in Saffire, for the purpose of promoting an orderly transition in the external outline between the nose piece/tail piece and the shaft. (Saffire, Col 5 lines 15-21 “hollow cylindrical disposable spacer 22 adapted to fit over stud 18 and block off some of its threads. This has an outer diametric configuration adapted so that it blends smoothly with both the base of tip 12 and the forward end of shaft 14 and thus promotes an orderly transition in the external outline between these two pieces”).

Hilmer-Gabcke in view of Saffire teach wherein the nose base (Hilmer-Gabcke, see annotated in FIG.6) comprises an opening (Hilmer-Gabcke, the opening is where the thread is inserted to, see annotated in FIG.6) leading into the internal nose slot (Saffire, see annotated in FIG.2); and
wherein the tail base (Hilmer-Gabcke, see annotated in FIG.6) comprises an opening (Hilmer-Gabcke, the opening is where the thread is inserted to, see annotated in FIG.6) leading into the internal tail slot (Saffire, see annotated in FIG.2)  

Regarding claim 10: Hilmer-Gabcke as modified further disclose wherein the nose piece and the tail piece are each made of a flexible and resilient material (According to Merriam-Webster, resilient is defined as tending to recover from change, elastic is defined as capable of recovering size and shape after deformation,  Therefore, if the nose piece and the tail piece are made of resilient material, the nose piece and the tail piece are elastic; Col 3 lines 22-26 “The point 3 of the javelin at its free end 14 disposed relatively remote to the shaft 2 is formed out of an elastic material. The end 5 of the javelin at the free end 15 disposed relatively remote to the shaft is also made of an elastic material.” The Examiner notes that the material is elastic, which is generally considered to be flexible and resilient).

Regarding claim 12: Hilmer-Gabcke as modified further disclose comprising at least one of the first weighted rod (thread at point 3 of the javelin, Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”) and the second weighted rod (thread at end 5 of the javelin, Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”).

Allowable Subject Matter
Claims 3-5, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record fails to teach or disclose the exercise machine in combination with all the structural and functional limitations of claim 3 and further comprising wherein the nose base friction fits within the open end of the leading end and the tail base friction fits within the open end of the trailing end. 

The prior art of record fails to teach or disclose the exercise machine in combination with all the structural and functional limitations of claim 4 and further comprising wherein the internal nose slot and the internal tail slot are configured to friction fit, the first weighted rod and the second weighted rod, respectively. 
The prior art of record fails to teach or disclose the exercise machine in combination with all the structural and functional limitations of claim 5 and further comprising wherein the internal nose slot and the internal tail slot each comprise a head portion comprising a larger bore size than a remainder of the internal nose slot and the internal tail slot, respectively.
The prior art of record fails to teach or disclose the exercise machine in combination with all the structural and functional limitations of claim 11 and further comprising wherein the first weighted rod and the second weighted rod have different weights. 

The closest prior art of record includes Hilmer-Gabcke (US 6,585,623 B1), Saffire (US 4,333,643), and Schlademan (US 2,196,610). 
The prior art of reference Hilmer-Gabcke (US 6,585,623 B1) teach a weight adjustable javelin (the weight of the javelin is changed or adjusted when the point 3 is engaged or disengaged, Abstract “The invention relates to a javelin”; Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”) comprising: an elongated shaft (shaft 2, see FIG. 1) comprising a leading end (see annotated in FIG.1) and a trailing end (see annotated in FIG.1), a nose piece (point 3, see annotated in FIG.1) releasably secured to the leading end (see annotated in FIG.1) of the elongated shaft (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”), a tail piece (end 5, see annotated in FIG.1) releasably secured to the trailing end (see annotated in FIG.1) of the elongated shaft (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”). However, the prior art of Hilmer-Gabcke fails to teach  wherein the nose base friction fits within the open end of the leading end and the tail base friction fits within the open end of the trailing end (Hilmer-Gabcke disclose a thread which cannot be a fiction fit); wherein the internal nose slot and the internal tail slot are configured to friction fit, the first weighted rod and the second weighted rod, respectively (Hilmer-Gabcke disclose a thread which cannot be a fiction fit); wherein the first weighted rod and the second weighted rod have different weights (as shown in Hilmer-Gabcke, the threads of the point 3 and the end 5 appear to be similar); wherein the internal nose slot and the internal tail slot each comprise a head portion comprising a larger bore size than a remainder of the internal nose slot and the internal tail slot, respectively (as shown in Hilmer-Gabcke, the threads of the point 3 and the end 5 appear to be similar). 

    PNG
    media_image1.png
    445
    1431
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    818
    1841
    media_image2.png
    Greyscale


The prior art of Saffire (US 4,333,643) teach a javelin with removable tip (Saffire, javelin 10, Col 4 lines 27-28 “Referring now to FIG. 1 we see a javelin 10 according to the present invention.”). Further, the prior art of Saffire teach a nose piece (Saffire, tip 12, see FIG.2) have an internal nose slot (Saffire, the slot of the tip 12 that received the thread mounting stub 18, see annotated in FIG.2) is configured to receive and retain a weighted rod (Saffire, thread mounting stub 18 is equivalent with the thread of Hilmer-Gabcke and is considered to be a weighted rod because the thread mounting stub 18 has weights and is inserted into the shaft 14). However, the prior art of Saffire fails to teach wherein the nose base friction fits within the open end of the leading end and the tail base friction fits within the open end of the trailing end (Saffire disclose a thread which cannot be a fiction fit); wherein the internal nose slot and the internal tail slot are configured to friction fit, the first weighted rod and the second weighted rod, respectively (Saffire disclose a thread which cannot be a fiction fit); wherein the first weighted rod and the second weighted rod have different weights (Saffire disclose a thread at the tip, not a thread at the end); wherein the internal nose slot and the internal tail slot each comprise a head portion comprising a larger bore size than a remainder of the internal nose slot and the internal tail slot, respectively (Saffire disclose a thread at the tip, not a thread at the end).

    PNG
    media_image3.png
    345
    849
    media_image3.png
    Greyscale

	
	The reference Schlademan (US 2196610) teach a javelin comprising: an elongated shaft (shaft 1, see  FIG.2), a nose piece (point 3) secured to the shaft (shaft 1, see  FIG.2). However, the reference Schlademan fails to teach a tail piece (see FIG.2; there is no tail piece); wherein the nose base friction fits within the open end of the leading end and the tail base friction fits within the open end of the trailing end (see FIG.2, the point 3 is slided into the shaft 1); wherein the internal nose slot and the internal tail slot are configured to friction fit, the first weighted rod and the second weighted rod, respectively (see FIG.2, there is no first weighted rod and no second weighted rod); wherein the first weighted rod and the second weighted rod have different weights (see FIG.2, there is no first weighted rod and no second weighted rod); wherein the internal nose slot and the internal tail slot each comprise a head portion comprising a larger bore size than a remainder of the internal nose slot and the internal tail slot, respectively (see FIG.2, there is no internal tail slot).

    PNG
    media_image5.png
    161
    841
    media_image5.png
    Greyscale
 


Response to Arguments
Applicant's arguments with respect to claim(s) 1-2, 6-10 filed on 04/27/2022 have been fully considered but they are not persuasive. 

	Applicant’s argument:
Regarding claims 9-10:
 Hilmer-Gabcke does not at all teach a first rod and a second rod, those rods being inserted into internal slots. Moreover, Hilmer-Gabcke does not even teach a tail slot. Hilmer-Gabcke fails to teach "inserting a first rod into the internal nose slot and a second rod into the internal tail slot" (emphasis added). Specifically, Hilmer-Gabcke does not disclose a first rod and a second rod. Nor does Hilmer-Gabcke disclose inserting a rod into an internal nose slot or an internal tail slot. 
The Examiner cites an existence of a left thread and a right thread to support this rejection, implying that the existence of a left thread and a right thread fully discloses the limitations emphasized above. In support of this, the Examiner references annotated Figure 6 and Col 3 lines 20-22 which read, "The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin." Without further discussion, the Examiner concludes the above sentence supports the existence of multiple rods and those rods being inserted into slots. Such a conclusion is unsupported. (Applicant’s remarks, pages 7-9)
Hilmer-Gabcke does not disclose multiple rods. The only rod that attaches to a nose piece or a tail piece is the shaft. As seen in Annotated Figure 1, the shaft is a single piece. Thus, the shaft does not constitute the required first rod and second rod. Without a first rod and a second rod, there cannot be anticipation. (Applicant’s remarks, page 9)
Lastly, Hilmer-Gabcke does not even disclose an internal tail slot as shown in Figure 4, as shown in annotated Figure 4 above. The Examiner references annotated Figure 6 as disclosing a tail piece. However, Hilmer-Gabcke expressly teaches that Figures 2, 5, and 6 show the FRONT region and point of the javelin, whereas Figure 4 shows the rear region of the javelin. The point and the tail of Hilmer-Gabcke are separate and, most importantly, not identical. Although the point includes an internal slot, the tail lacks an internal slot. Therefore, Hilmer-Gabcke fails to teach an internal tail slot, and without an internal tail slot, there cannot be anticipation. (Applicant’s remarks, page 10)
Regarding claims 1-8, Hilmer-Gabcke fails to disclose an internal tail slot. Hilmer-Gabcke also fails to disclose an internal nose slot configured to retain and receive a weighted rod. Hilmer-Gabcke fails to teach "a tail piece having a tail tip, a tail base, and an internal tail slot" (emphasis added). Specifically, Hilmer-Gabcke does not disclose an internal tail slot. The Examiner references annotated Figure 6 as disclosing a tail piece. However, as noted above, Figure 6 shows the nose, not the tail of the Hilmer-Gabcke javelin. Hilmer-Gabcke expressly teaches that Figures 2, 5, and 6 show the FRONT region and point of the javelin, whereas Figure 4 (see annotated Figure 4 below) shows the rear region of the javelin. The point and the tail of Hilmer-Gabcke are separate and, most importantly, not identical. Although the point includes an internal slot, the tail lacks an internal slot. Therefore, Hilmer-Gabcke fails to teach an internal tail slot. Without this feature being taught, Hilmer-Gabcke cannot render the present invention obvious.
Hilmer-Gabcke also fails to teach an internal nose slot configured to receive and retain a weighted rod or an internal tail slot configured to receive and retain a weighted rod. The Examiner has interpreted Hilmer-Gabcke to disclose an internal nose slot configured to receive and retain a rod, citing a thread, Col 3 lines 20-22 "the point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin." Such an interpretation fails to describe internal slots configured to receive and retain weighted rods. Moreover, Hilmer-Gabcke expressly states that the point of the javelin is screwed into the core. See Col 3 lines 44-46. Nothing in Hilmer-Gabcke discloses the core entering the point. Thus, the point is not configured to receive and retain a weighted rod. Without this feature being taught, Hilmer-Gabcke cannot render the present invention obvious.

Examiner’s responses: Applicant’s arguments are not persuasive.
Regarding claims 9-10: 
The Examiner disagreed with the Applicant regarding Hilmer-Gabcke does not disclose a first rod (Hilmer-Gabcke, the thread at point 3) and a second rod (Hilmer-Gabcke, the thread at end 5). Hilmer-Gabcke disclose a first rod and a second rod, those rods being inserted into the point 3 and end 5 (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin”). The Examiner agree with the Applicant that Hilmer-Gabcke does not teach the internal nose slot and the internal tail slot. However, Saffire teach an analogous javelin wherein a nose piece (Saffire, tip 12, see FIG.2) have an internal nose slot (Saffire, the slot of the tip 12 that received the thread mounting stub 18, see annotated in FIG.2) is configured to receive and retain a weighted rod (Saffire, thread mounting stub 18 has weights and is inserted into the shaft 14). Therefore, Hilmer-Gabcke in view of Saffire teach the internal nose slot and the internal tail slot. 
The Examiner disagreed with the Applicant because Hilmer-Gabcke disclose a first rod and a second rod (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin”). The Examiner notes that a new rejection (Hilmer-Gabcke in view of Saffire) is used to reject the limitation "inserting a first rod into the internal nose slot and a second rod into the internal tail slot". Specifically, Hilmer-Gacbke disclose the nose piece is attached to the shaft via a thread and the tail piece is attached to the shaft via a thread (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”). However, the Examiner agree that Hilmer-Gabcke fails to disclose the internal nose slot configured to receive the first weighted rod and the internal tail slot configured to receive the second weighted rod. Saffire teach an analogous javelin wherein a nose piece (Saffire, tip 12, see FIG.2) have an internal nose slot (Saffire, the slot of the tip 12 that received the thread mounting stub 18, see annotated in FIG.2) is configured to receive and retain a weighted rod (Saffire, thread mounting stub 18 is has weights and is inserted into the shaft 14).

    PNG
    media_image1.png
    445
    1431
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    818
    1841
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    345
    849
    media_image3.png
    Greyscale

The Examiner disagreed with the Applicant because the Hilmer-Gabcke teach a first rod and a second rod wherein the first rod is the thread at the point 3 and the second rod is the thread at the end 5 (Hilmer-Gabcke, Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”). Although the shaft 2 is a single piece, the shaft requires the first rod (thread at the point 3) and the second rod (thread at the end 5) in order to attach/detach the point 3 and the end 5 into the shaft 2 (Hilmer-Gabcke, Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”).
The Examiner agree with the Applicant that Hilmer-Gabcke does not disclose an internal tail slot as shown in FIG.4. Further, the Examiner agree that Hilmer-Gabcke expressly teaches that Figures 2, 5, and 6 show the FRONT region and point of the javelin, whereas Figure 4 (see annotated Figure 4 below) shows the rear region of the javelin. The point and the tail of Hilmer-Gabcke are separate and, most importantly, not identical. Hilmer-Gabcke fails to teach the attachment mechanism between the thread and the nose piece and the attachment mechanism between the thread and the tail piece. However, Saffire teach an analogous javelin wherein a nose piece (Saffire, tip 12, see FIG.2) have an internal nose slot (Saffire, the slot of the tip 12 that received the thread mounting stub 18, see annotated in FIG.2) is configured to receive and retain a weighted rod (Saffire, thread mounting stub 18 has weights and is inserted into the shaft 14). In another word, Saffire teach the attachment mechanism between the thread and the nose piece. Therefore, it is obvious to one of the ordinary skill in the art to modify the attachment mechanism of Hilmer-Gabcke with the attachment mechanism of Saffire such that the nose piece has the internal nose slot configured to receive the thread and the tail has the internal tail slot. configured to receive the thread
Regarding claims 1-8, the Examiner agree with the Applicant that Hilmer-Gabcke fails to disclose an internal tail slot. The Examiner also agree that Hilmer-Gabcke also fails to disclose an internal nose slot configured to retain and receive a weighted rod. Hilmer-Gabcke teach a tail piece having a tail tip, a tail base but not an internal tail slot. Further, the Examiner agree that Hilmer-Gabcke expressly teaches that Figures 2, 5, and 6 show the FRONT region and point of the javelin, whereas Figure 4 (see annotated Figure 4 below) shows the rear region of the javelin. The point and the tail of Hilmer-Gabcke are separate and, most importantly, not identical. . 
The Examiner agree with the Applicant that Hilmer-Gabcke fails to teach an internal nose slot configured to receive and retain a weighted rod or an internal tail slot configured to receive and retain a weighted rod. In another word, Hilmer-Gabcke fails to teach the attachment mechanism between the thread and the nose piece and the attachment mechanism between the thread and the tail piece. However, Saffire teach an analogous javelin wherein a nose piece (Saffire, tip 12, see FIG.2) have an internal nose slot (Saffire, the slot of the tip 12 that received the thread mounting stub 18, see annotated in FIG.2) and is configured to receive and retain a weighted rod (Saffire, thread mounting stub 18 has weights and is inserted into the shaft 14). In another word, Saffire teach the attachment mechanism between the thread and the nose piece. Therefore, it is obvious to one of the ordinary skill in the art to modify the attachment mechanism of Hilmer-Gabcke with the attachment mechanism of Saffire such that the nose piece has the internal nose slot configured to receive the thread and the tail has the internal tail slot. configured to receive the thread 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784